Title: From James Madison to Albert Gallatin, 24 April 1813
From: Madison, James
To: Gallatin, Albert


Dear Sir
Washington Apl. 24. 1813
I have recd. yours of the 22d. from Baltimore. I find that the dispatches of Mr. Dashkoff will not leave Washington till Tuesday. Mr. Monroe avails himself of this to prepare his the more leisurely. Payne will be the Bearer of them. He could have set off tomorrow morning, if necessary: but will be the better for the delay; his boil not being healed, though relieved by the salutary maturation & discharge. I have given him a military commission, to put him in the uniform of your Suite. A blank commission will be sent to Mr. Bayard. Affectionate respects
James Madison
